




Chevron

PHYSICAL TRANSACTION CONFIRMATION

FORIMMEDIATE DELIVERY

Trade Date:  12/12/2007

Confirmation #:   391355

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated 12/01/2004.  The terms of this Transaction Confirmation are

 binding unless disputed within 2 Business Days of receipt unless otherwise
specified in the Base Contract.

SELLER:

Chevron Natural Gas, a division of Chevron USA Inc.

PO Box 4700

Houston, TX  77210

United States







Contact:

Maria Perales

Email:

Maria.Perales@chevron.com

Phone:

832-854-5113

Fax:

832-854-3292




Broker:

Broker Ref #:

Base Contract #:

20325

BUYER:

Florida Public Utilities Company

P.O. Box 3395

West Palm Beach, FL  33402-3395

United States







Contact:

Gas Logistics Mgmt

Email:

Phone:

561-838-1723

Fax:

561-838-1713













PERFORMANCE OBLIGATION:

Firm

Contract Price – USD

 

Delivery

Period

Delivery

Point

Pipeline

Tier

Contract Quantity

Fixed

Price

Fixed Price Index Price

Idx

 %

Index Prem / (Disc)

01/01/08 – 01/31/08

FGT Zone 1 Pool

FGT

 

4,500 MMBTU / Day

 

IF FGT Z1

100.00

(0.11500)

02/01/08 – 02/29/08

FGT Zone 1 Pool

FGT

 

5,000 MMBTU / Day

 

IF FGT Z1

100.00

(0.11500)

03/01/08 – 03/31/08

FGT Zone 1 Pool

FGT

 

4,500 MMBTU / Day

 

IF FGT Z1

100.00

(0.11500)

04/01/08 – 04/30/08

FGT Zone 1 Pool

FGT

 

3,500 MMBTU / Day

 

IF FGT Z1

100.00

(0.11500)

05/01/08 – 10/31/08

FGT Zone 1 Pool

FGT

 

3,000 MMBTU / Day

 

IF FGT Z1

100.00

(0.11500)

11/01/08 – 11/30/08

FGT Zone 1 Pool

FGT

 

3,500 MMBTU / Day

 

IF FGT Z1

100.00

(0.11500)

12/01/08 – 12/31/08

FGT Zone 1 Pool

FGT

 

4,500 MMBTU / Day

 

IF FGT Z1

100.00

(0.11500)

DAILY VOLUME ELECTION DETAILS

Delivery

Period

Delivery

Point

Pipeline

 

Daily Volume

 Elections

 

 

 

 

01/01/08 – 01/31/08

FGT Zone 1 Pool

FGT

 

4,500 MMBTU / Day

 

 

 

 

02/01/08 – 02/29/08

FGT Zone 1 Pool

FGT

 

5,000 MMBTU / Day

 

 

 

 

03/01/08 – 03/31/08

FGT Zone 1 Pool

FGT

 

4,500 MMBTU / Day

 

 

 

 

04/01/08 – 04/30/08

FGT Zone 1 Pool

FGT

 

3,500 MMBTU / Day

 

 

 

 

05/01/08 – 10/31/08

FGT Zone 1 Pool

FGT

 

3,000 MMBTU / Day

 

 

 

 

11/01/08 – 11/30/08

FGT Zone 1 Pool

FGT

 

3,500 MMBTU / Day

 

 

 

 

12/01/08 – 12/31/08

FGT Zone 1 Pool

FGT

 

4,500 MMBTU / Day

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLER:

Chevron Natural Gas, a division of Chevron USA Inc.

BY:

/s/ Allen Satterwhite

Title:

Allen Satterwhite, Assistant Secretary

Date:

12/13/2007

BUYER:

Florida Public Utilities Company

By:

/s/ C. L. Stein

Title:

C. L. Stein, COO & Senior Vice President

Date:

December 13, 2007









